•
         Case 17-12870 Doc 105-7
      SerElce Ofice Number
                                  Filed
                             Agenc-  rnber
                                          02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 1 of 21
                                                                                                                                                                                                 -                                Old Policy o,
                                                            il78
     aia1ey &
   Qzieaa, 1*.
                                                                            Ie
                                                                                            -
                                                                                                                                        New; enewal; Rewriteol:                                                           XBC 7 823                    j
IaDccdeJ                                                                                                                   ‘-Agency Name-,                                                                    —       -                   -                               -
                                                                                                              --
                                                                                                                           .-Address
                                                                                                                                                                                                 EXCESS BLAf\LKET CATASTROPI
                                                                                                                                                                                                       LIABILITY POLICY                                                           -




                                          INSURANCE COMPANY OF NORTH AMERICA

                                                                                                    -   -                  —                                                                 -
                                    2
          -      -              —
                                                                                                                                                        -


                                                                                                                                                                 -,                        ..-                _XBC                            9 93
              I—                                                                                 -




                                                  C1’I                                              i                                                                                                                         -                        -
    Named
                                                                                                                           -                                -.                                                    -                   -
    Insared                                                                                                                                                                                          -




                                26
Address
                          0r1eis, Iaiaa                                                                      70130                                               -




              L                                                                 -                                                                                                      -




                                          -   -                     =       -                   -                                       --      -   -                                  -                              -

                                                                                                                                                                                                                                      12:01 A.M., standard time at the address
    Policy Period: From         J1y-                  -19’72                                                       -----                -       to               .j’- j                 973              -.               -
                                                                                                                                                                                                                                      of the Named Insured as stated herein.

    Audit Period: Annual, unless otherwise stated                                       -                                                                         -            -                                  -
    Endorsements attached to policy at inception: 1
                                                                                                                                                                                                                                                                              —




                                                                                    Nuclear Energy Liability Ezclusion                                                                                                                                _-




              1uzicn in or PUutio.
      3.           Citatiii I br -I


                                                                                                                                             LIMITS OF LIABILITY
                                                                                                    -



                                                                                                                       -
                                                                                                                                                                                                                                              -

                     INATS LIMIT OF LIA8ILI                                                             -                           ---                                            -.            -:




                                                             -                                                                               arising out of any oneoccurrence because of personal injury,
                                                            $1,000700Q..
                                                                                    -



                                     ITEM 1                                                                                                  property damage or advertising injury or any comoination thereof

                   -d                                                                                              -]
                                    LITEM                                                                                                arislng out of all occurrences during each policy year because of
                          --                                &L0OOQ
                                                                                                                                -        -the products hazaro or the completed operations hazard or both combined
                     INSURED S RETAINED LIMIT                                                   —                          -                                 —             -   -                                              —                            —        -


                                     UnderIyinginsurance                                                Ot         -
                                                                                                                       -                     because of personal injury, property damage or advertising injury arising
                          -
                                     fl•t 3       -
                                                                                                         -
                                                                                                              *

                                                                                                                   -                         out oLan’ one occurrence not within the terms of coverage of underlying
                                                                                -
                                                                                                                                    --       insurance but within the terms of the coverage of this insurance.




                                                                        -                                     :--                   PREMIUM COMPtffAflON                               -




                              Estimated                     -               -                                                                       Rate per                                                                        -Total Advance     -:
                                                                                                                                                                                                                                       Premium                  -
                                                                                                                               4OOO
                                                                                                                                                                                                                                                           -.




                   2m1 Se                                                                           -         --       -                                         of S1ts

                        3)3oo,c..                                   -               -                    -                     --                                              =   -




                                        — —-           .-
                                                                -           MENIMUM PREMIUM                                         $         350.                    (Aiiutial)
         in the event of canceliafion by-the Named ltisured IIA shall receive and retain-not less than $•                                                                                                                                         as:the Minimum Premium.
Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 2 of 21



 Issued by
                                                  (Name Of   nsurance Company)

This Endorsement, effective           Forms a part of Policy No.       Issued to:


                   Insert the policy number. The remainder of the information is to be completed only
                       when this endorsement is issued subsequent to the preparation of the policy.



                                       !ME OF ISUBKD


                  flJ BEON C1PAJT, INC., TBE BEABQDY CO., INC.,

                  PRoFr SHABING ERJS UID.




                                                                                    Authorized Agent
Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 3 of 21




                                                         -               “




                                 .-    -                  SCHEDULE A                                                                                      -                  -                                  -            POLICY NO XEC                                                        -


-:                            __                         ,-              -       —           P---
                                                                                                             :--E•_                                                                                                            •—-:                                                          -‘-



    —                                                                                                                                                                                                                                                                                                                       ;_   —
                                                                     —                                  .                —               -.                                                                         ,-                                        —                             —S—                     •




                     —
                          CamarPolicy                                        -   -            -——                                                             —Typeof                                                        i—        _,                                                                   AppIIcabe
         -
                         Number & Period                                                                —                    -       -                            Pol,cy                                                                 -                                                                   Umth                =



                     —                     —


                                                             -                                 —                                                                                               —_          -        -
                                                                                                                                                                                                                                                         -—-:-—--•-.




                                                                                                    —                                E                       -               -                                     -                                      —                    —                        -   -


                                      -                          —                                           -
                                                                                                                                     —?-                                                                               -                                      —‘                    —   —
                                                                                                                                                                                                                                                 -




                                                                                                                                                                                                                                                                   -           3Vea                   31oyerS’
                         001760                                                                                              -
                                                                                                                                                 -



        -
                     1/1fl2 * I/1fl3                                                          -,                                                                                                                                                                                        CCOJ                            acLdt
             -                                                           —--
                                                                                                                                                                     --                                                                                                    -            —         -             -


                                                                                                                                                                 -                                                                                                                          -




                                                                                                                                                                                                                       -                     -            -                    -




                                 to ln/1fl3                                                                  r                                                           -                     -
                                                                                                                                                                                                                                         24U EIi1 Ixry LU±t
                     -

                             j   -
                                                                                 -                                                       -    —      —               -                 -           -       --                                1O0)OQI eec                       -




                                 ;:-                             -                   -   -                       - -                                                                   -                                         -




    -        -
                     —                              _.                           -                                                           -       c                           -                                 —              --                      -



                                               -.-                   -
                                                                                                                                                     :-                          -                     -                                                               -




        -z                                                                                     -
                                                                                                                                                                                                       -:                                                 -                ‘

                                                                                                                 -‘
                                                                                                                                 -
                                                                                                                                             -                                             -
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                   I&l;iii-tT
                                                                                                                                                                                                                                                                                             eh
                                                                     —                                                                           -       -                                                         -




                 --                                                                                                                                                  --                                         --                   -

                                                                         -
                                                                                  -:---                                      =-                                      -.---                                                       —



                          -                                                      :==-                                    —                           :--                             ---
                                                                                                                                                                                                                                     -:---                     -
                                                                                                                                                                                                                         -



                                                                                                                     -           -                       —--.——                  b—        —           -
                                                                                                                                                                                                                                  -                                                                                                  —




                                                                                                                                                                                                                                  --



                                               -.                                    -                                                               -                   -                                                 -



             -           -       --                  -                                   -                           _               -                                                                                       -                   -
                                                                                                                                                                                                                                                                           -                                            -




             cii %Icr(6                                                                                      -                   -                   -               -                                                                                                             fly If LbUit
             W12 t                                                                                      -                                                                                                                                                                  -




                                                                                                                             -                                                                                 -‘---
                                                                                                                                                                                                                                                          —
        --               ----                                                -                --                                                                                                                =




—        -                                                                                                                                                                                                 -=-                                       -
                                                                                                                                                                                                                                                          -




                                                                                                                                                                                                                                         ==               --

                         =--:                                                                                        :--:_




         —       -                                       --—                                            ‘-                                                   -                   -                 —           =               ——




                                                                                                                                                                                                                                                                                                                                     =




                         -:____                                                  -=-                             -           —               --                          -                                 -                 -                                     --                              ,-
-       —---




                                                                                                                                                                                                                                                                                                                -
 Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 4 of 21

                                               NUCLEAR ENERGY L1A8J CITY EXCLUSION ENDORSEMENT
                                                                                (Broad   Form)
                                                                                                                             EMorsement              1   1

  Named Insured


 EHective                                                                                                   _..__Policy’No.

 issued by
                                                                           fNm & inurinci Conpny)
                           The above is required to be completed only when this endorsement is issued subsequent to the preparation of the policy




                            This endorsement modifies such nsurance as is afforded by the pravisons of the policy relating to the following



                                         ALL AUTOMOBILE LIABILITY, GENERAL LIABILITY AND MEDICAL PAYMENTS
                                      INSURANCE OTHER THAN FAMILY AUTOMOBILE, SPECIAL PACKAGE AUTOMOBILE,
                                   COMPREHENSiVE PERSONAL AND FARMERS COMPREHENSIVE PERSONAL INSURANCE


 It is agreed that
 I. The policy does not apply.
    A. Under any Liability Coverage, to bodiiy inju’y or property damage
       (1) with respect to whicn an Insured unoer the policy is also an Insured under a nuclear energy IabiIity policy issued by Nuclear Energy Liability Insurance Asso
           cation. Mutual Atomic Energy Liability Underwriters or Nuclear Insurance Association of Canada. or would be an Insurec unoer any such policy but for its
           termination upon exhaustion of its limit of liability or
      (2) resulting from the hazardous properties ot nuclear material and with respect to which (a) any person or organization is requited to maintain financial protection
          pursuant to tire Atomic Energy Act of I95, or any law amendatory thereof, or (b) the Insured is, or had this policy not been issued would be eniilled to
          indemnity from lhe United States of America, or any agency thereof, under any agreement entered into by the United States of America, or any agency thereot,
          wIlt any person or organization.
   3. Under any tedical Payments Coverage, or under any Supplementary Payments provision relating to first aid, to expenses incurred with resnect to bodily inlury
      resultrag from the hazardous properties of nuclear material and arising out of the operation of a nuclear facility by any person or organization.
   C. Under any Liability Coverage, to bodily rnury or property damage resulting from the hazardous properties of nuclear material, if
      (I) the nuclear material (a) is at any nuclear taciJity owned by. or operated by or on behalt of, an Insured or (b) has been discharged or dispersed therefrom:
      (2) Inc nuclear material is contained in spent tuel or waste at any time possessed, handled, used, processed, stored, transported or disposed of by or on behalf
          of an Insured, or
      (3) the bodily nury or property damage arises out of the furnishing by an Insured of services, materials, parts or equipment in connection with the planning,
          construction, maintenance, operation or use of any nuclear facility, but if such facility is located within the United States ot America, its territories or posses
            sions or Canada. this exclusion (3) applies only In property damage to such nuclear facility and any property thereat,
II, As used in this endorsement.
   ‘hazardous properties’’ include radioactive, toxic or explosive properties;
    nuctear material’’ means source material speciat nuclear material or byproduct material:
  ‘‘source material’’, “special nuclear material’’, and ‘‘byproduct material’ have the meanings given them in the Atomic Energy Act ct 9S4 x’                             a
  amendatory lhereof:
  “spent fuel’’ means any fuel element or fuel component, solid or liquid, which has been used or exposed to radiation in a nuclear reactor;
  ‘‘waste’’ means any waste material (1) containing byproduct material and (2) ‘exulting from the operation by any person or organization of any nuclear facility included
  within the definition of nuclear facility under paragraph (a) or (b) thereof:
   “nuclear facility’’ means
      (a) any nuclear reactor,
     (b) any equipment or device designed or used for (I) separating the isotopes of uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling, proc
         essing or packaging waste,
     fc) any equ!prnent or devce used for the processing, fabricating or alloying of special nuclear matetial if at any tme the total amount ot such material in the
         custody of the insured at te premises where such equipment or device is located consists of or contains more than 25 grams of plutonium or uranium 233
         or any combination thereof, or more than 250 grams of uranium 235,
     (d) any structure, basin, excavation, piemrses or place prepared or used for the storage or disposal of waste,
  and includes the site on which any at the foregoing is located, all operations conducted on such site and all premises used for such operations:
  “nuclear reactor” means any apparatus designed or used to sustain nuclear fission in a self supporting chain reaction or to contarn a critical mass of fissionable
  material:
  “property damage” includes all forms of radroactive contamination of property.


                                                                                                                                Aurho’rred Agert
  Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 5 of 21

                                                                    EXCLUSION
                                                         (Contamination or Pollution)
                                                                                                          Endorsnet                  2

 Named Insured

 Effective                                                                                                Policy No._________________

 Issued by
                                                                  (Name ol Insurance Company)
                   The above is required to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                  This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following;

                                      COMPREHENSIVE GENERAL LIABILITY INSURANCE
                            MANUFACTURERS’ AND CONTRACTORS’ LIABILITY INSURANCE
                            OWNERS’, LANDLORDS’ AND TENANTS’ LIABILITY INSURANCE
                          COMPLETED OPERATIONS AND PRODUCTS LIABILITY-INSURANCE
                                                CONTRACTUAL LIABILITY INSURANCE
                         OWNERS’ AND CONTRACTORS’ PROTECTIVE LIABILITY INSURANCE
                            SPECIAL PROTECTIVE AND HIGHWAY LIABILITY INSURANCE—
                                   NEW YORK DEPARTMENT OF PUBLIC WORKS
                                                       STOREKEEPER’S INSURANCE




It is agreed that the insurance does not apply to bodily injury or property damage arising out of the discharge, dispersal, release or
escape of smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or other irritants, ccntami
nants or pollutants into or upon land, the atmosphere or any watercourse or body of water; but this exclusion does not apply if such
dIscharge, dispersal, release or escape is sudden and accidental.
          Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 6 of 21
                          I                                                       PREMIUM COMPUTATION ENDORSEMENT




        Named insured


        Effective                                                                                                          Policy No.____________________________________


        Issued by                                                                                                                                        S



                                                                                          (Name of nsuranCe Company)
                              The above is required to be completed only when -this endorsement is issued subsequent to the preparation of the policy.

  The premium for this policy shall be based upon the:                                                                                                           3
                                                                                                           -                           Endorsement No.

I 1.   f One year wording:’                                                   -                                            -                       -




              Admissions        of the Named Insured during the policy period and shall be computed by applying to such estimated
                                                 -



       LEJ Remuneration         premium basis, the rate set forth in the declarations. Upon delivery of this policy the Named Insured
                                                     -




             Receipts           shall pay the advance premium shown in the declarations and upon termination of the policy shall
        LE Cost                 render to INA a statement of the premium basis for the policy period and the earned premium shall
                                                     -




           • Sales              be computed thereon. If the earned premium thus computed exceeds the advance premium paid. the
                                Named Insured shall pay the excess to INA; if less, INA shall return to the Named Insured the unearned
                                 -




       premium paid by the Named Insured.                                 -               -    -       -                                                     -




  1.   LE      Three year wording:                                -   -                            -                   -




                                                         of the Named Insured during the policy period and shall be computed by applying to such estimated
       LE     3dmissions             -
                                         -




                                                         premium basis, the rate set forth in the declarations. Upon delivery of this policy the Named Insured
       LE     Remuneration                   -           shall pay the advance premium shown in the declarations and at the end of each twelve months during
              Receipts                                   the policy period, shall render to INA a statement of the prenlium basis tharing that period and the
       LE     Cost                                       earned premium shalt be paid to INA, except that the advance premium shown in the declarations shall
              Sales                                      be credited against the premium found to be due 1NA for the last twelve months of the policy period.


  2. Earned premiums shall be subject to any applicable minimum premiums stated in the declarations.

  3. When used as a premium basis:

                    a) “admissions” means the total number of persons, other than employees of the Named Insured, admitted to the eventtg)
                       insured or to events conducted on the premises, whether on paid admission tickets, complimentary tickets or passes;

                    b) “remuneration” means the entire renumeration earned during the policy period by all employees of the Named Insured
                       engaged in the Insured’s operations, subject to any overtime earnings or limitation of remuneration rule applicable in
                       accordance with the manuals in use by INA;                                              -




                    c) ‘receipts” means the oss amount of money charged by the Named Insured or by others trading under his name for
                       all goods and products sold or distributed during the policy period and charged during the poLicy period for installa
                       tion, servicing or repair, and includes taxes, other than taxes which the Named Insured and such others collect as a
                       separate item and remit directly to a governmental division;

                    ci) “cost” means the total cost to the Named Insured for operations performed for the Named Insured, during the policy
                        period, by independent contractors on all work let or sub-let in connection with each specific project, including the
                        cost of all labor, materials and equipment furnished, used or delivered for use in the execution of such work, tvhcther
                        furnished by the owner, contractor or sub-contractor, including all fees, allowances, bonuses or commissions made,
                        paid or-due;                          -




                    e) “sales” means the gross amount of money charged by the Named Insured or by others trading under his name for all
                       goods or products sold or distributed during the policy period and charged during the policy period for installation,
                       servicing or repair and includes taxes, other than taxes which the Named Insured and such others collect as a separate
                       item and remit directly to a governmental division; monies charged one Insured under this policy by another Insured
                       under this policy, for goods, products, installation, servicing or repair shalt not be considered sales within the meaning
                      -of this definition.
XBC 7 59 93            58o              ?1701i$

REJLCY...BENTON CO., INC., El AL.                       XX                                     CANC. P/H
P. 0. BOX 53246, NEW ORLEANS, LA.            70131)                             5- 2-73
                                                                           ii   VOL. STATEHENT
     HUGHES WALHSLEY 8 CO.,, INC.
     1415 RICHAij L..DG4                                                        7172/1173
     NEW ORLEANS, U.     7Oi),


                                                                           2.




EXCESS BLANKET LIAB...SALES             17              M        1208079           260 .‘f)O




                                                                                   26o. 00                    .00
                                                                                   475.00                     • t)O
                                                                    )cxxxxxx,                                 .10
                                                                                                           215.1Cc


                                                            Ss
                                                                                                                      Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 7 of 21




                             ACCOU NIt NG.SIATISI!CAL
                                      Copy
                                                                                                 LLi..’.

      Case 17-12870 Doc 105-7 Filed NAME
                                    02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 8 of 21                              —




                                                EPFECTIVECAN’CELLATION DATE
                                                                              --.i                      /r_
                                                                                                               POLICY NUMBER



                                               CANCELLATION METMOD
                                                                                                                  P’)
                                                                                                              IF,AT *s op
                                                                                                                           : ‘7        cc
                                                    PRO RATA             DSHORT RATAQF’CAT                                                    INStALLMENT
                                                        E CIA L .1 N ST Fl U CT IONS
          EXCESS BLANI”
                LIAB ILl                                                                                                                       p1
                                               L•ua]Ecr           TO AUD/

                                               “POLICHOLDERS5ERVICE INSPECTION (IF’ CHCPD INOICATt INSURED’S (4*ME AOVEi


               tREnIY-BENTOIc                  ?SIGNATURE

                                                                                L’(
                                                                                             —

                                                                                                                                                 )—
                                                                                                                                                  /
Named
                                               IAPPOVAL)             ‘                             —
                                                                                                                    C          DATE;   •‘
                                                                                                                                                    )
Insured
                  (See Endorses                C-3 25DM                             1
                  P.O. Box 5321.1              PRINTED IN U.S.A.
                                                                                             PROCESSING COPY
Address
                  New 0r1ean., Iuisiana                            uiju

               L
                                                                                                                                            12;O1 A.M. standard time at the address
Policy Period: Ftom                                                                     to        July       1.   1973                      of the Named Insured as stated herein.
                              July 1, 1972
Audit Period; Annual, unless otherwise stated
Endorsements attached to policy at inception:       1     Nuclear Energy Liability Exclusion

    2.          Exclusion Coritaination or Pollution LC1Li.5Li
    3.          Premium Ccoutaticn Endorsement LC7L6e


                                                                                    LIMITS OF LIABILITY
                    INA’S LIMIT OF LIABILITY:
                                                                                    arising out of any one occurrence because of personal injury,
                                   ITEM 1.      $ 1,000,000.                        property damage or advertising injury or any combination thereof.


                                                                                    arising out of all occurrences during each policy year because of
                                   ITEM 2.      $1,000,000.
                                                                                    the products hazard, or the completed operations hazard, or both combined.
                     INSURED1S RETAINED LIMIT:
                                Underlying Insurance, or
                                                                                    because of personal injury, property damage or advertising injury arising
                                   ITEM 3.     .$       10,000..                    out of any one occurrence not within the terms of coverage of underlying
                                                                                    insurance but within the terms of the coverage of this insurance.




                                                                                PREMIUM COMPUTATION

                            Estimated                                                        Rate per                                       Total Advance
                                                                                                                                              Premium
                     Annual Sales                                             1.0Q0. of Sales

                       $3,300,000.                                                      lLLi.                                                 $L.75.




                                                        MINIMUM PREMIUM         $       350. (Annual)
          in   the event f cancellation by the Named Insured, INA shall receive and retain not less than             $                                  as   the Minimum Pientum.



               !.EtJ=, 7/27J72                                                                          Cnijnrcionsi1 Rv
          Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 9 of 21




   4A
                                           ADVICE OF CANCELLATiON
  INSURANCE COMPANYQF NORTH
                            AMERICA
  Nume of nsured R.EILY     CO.., mc.,                                                           PACIFIC EMPLOYERS GROI
                                                          et1
                                                                                                              ‘4/6/73
  POlICY Period: From       7/1/72
                                                 To             7/1/73
                                                                                   Bond No. or Policy No.     )C     7 59 93
  Cane. Sasis PRO RATA
                                     SHORT RATE L1 FLAT    PREM FULLY EARNED
  Cane. Factor
                                           Cane. Date           73                    Return Premium      S   Subj   *   to .a
  PRODUCER
                           HUGJES WAj2tsy & co., ;c
                           1115 Richrós Bldg.                                                    Comm.:
                           r Or1ens    La. 70112
                                                                                         Service Office


C-.i30d 10CM 1L’7 Pto,   n U.S.A.
                                                REGIONAL INFORMATION CENTER
                                                                            COpy
                                                      We beiievt
                     Case 17-12870 Doc 105-7 Filed 02/23/21       t;±s
                                                            Entered 02/23/21   ax;
                                                                        to be16:32:04 ua. copy
                                                                                      Exhibit   Qf thE
                                                                                              7 Page 10Origitsal
                                                                                                       of 21
                                                                 po1y
                                                                                                                                                                             ApYil T. Rülh
                                                                     1NSURANCE COMPANY OF NORTH AMERICA, PHILADELPHIA, PENNSYLVANIA




                         ierations hazard” includes personal injury and property damage aris-                          policy;
                     3rations or reliance upon a representation or warranty made at any                                The wor
                       .iiect thereto but only if the personal injury or property damage occurs                                 e— RXCESS BLANKET CATASTROPHE
                        erations have been completed or abandoned and occurs away from                                  000utft

                     r   nd by or rented to the Insured. “Operations” include materials, parts
                           furnished in connection therewith. Operations shall be deemed
                         The earliest of the following times:
                                                                                                                       conditic
                                                                                                                       nor into           LIABILITY POLICY
                     .
                                                                                                                       “person
                     [                                kvnLniJ?rhlf q tiw.ijvrnreç under the
                                                        .-       .       -        ,                 -.    .        •   -                    .          -


                                                                                 ..—                                                              .        -




                                                                                 A Stock Insurance Company, herein called INA
         In consideration of the premium to be paid, in reliance upon the statements in the declarations made a part hereof and subject to all of the terms of This policy, agrees
         with the Named Insured as follows:

                                                                                                         INSURING AGREEMENT
         Coverage A—Personal Injury Liability                                                                                                    fraudulent, and may make such investigation and settlement of any claim or
                                                                                                                                                 suit as it deems expedient; but INA shall not be obligated to pay any claim
        Coverage B—Property Damage Liability                                                                                                     or judgment or to defend any suit after NA’s limit of liability has been ex
                                                                                                                                                 hausted by payment of judgments or settlements;
         Coverage C—Advertising Liability
                                                                                                                                   tb) in addition to the amount of ultimate net loss payable:
        INA will indemnify the Insured for ultimate net loss in excess of the retained limit
        hereinafter stated which the Insured shall become legally obligated to pay as dam
        ages because of                                                                                                                          Ii)           pay all expenses incurred by INA, all costs taxed against the Insured
                                                                                                                                                                in any suit defended by INA and all interest on the entire amount of
                                A. personal injury or                                                                                                          any judgment therein which accrues after entry of the judgment and
                                B. property damage or                                                                                                          before INA has paid or tendered or deposited in court that part ot the
                                C. advertising injury                                                                                                          judgment which does not exceed the limit of tNKs liability thereon;
        to which this insurance applies, caused by an occun once, and                                                                            (ii) pay premiums on appeal bonds required in any suit, premium-on bonds
                                                                                                                                                      to reiease attachments in any such suit for an amount not in excess of
        (I) With respect to any personal injury, property damage or advertising injury not                                                            the applicable limit of liability of this policy, and the cost of bait bonds
            within the terms of the-coverage ofunderlying insurance but within the terms                                                              required of the Insured because of accident or ftaffic law violation
            of coverage of this insurance; or                                                                                                         arising out of the use of any vehicle to which this policy applies but
                                                                                                                                                       NA shaH have no obligation to apply for or furnish any such bonds;
        (2i If limits of liability of the underlying insurance are exhausted because of per
            sonal injury, property damage or advertising injury during the period of this                                                       (iii) pay reasonable expenses •incurred by the Insured t -INA’s request in
            policy                                                                                                                                    assisting NA in the investigation or defense of any claim or suit, In
                                                                                                                                                      cluding actual loss of earnings not to exceed$50 per day.
           INA will                                                                                                                                                                                                                    -




           Ia) have the right and duty to defend any suit against the Insured seeking dam                              In jurisdictions where INA may be prevented by law or otherwise from carrying out-
               ages on account of such personal injury, property damage or advertising                                 this agreement, INA will indemnify the Insured for such expense incurred with its
               injury, even if any of the allegations of the suit are groundless, false or                             written consent in accurdance with this provision.

                                                                                          PERSONS OR ENTITlES INSURED
        (I) The Named Insured is the organization(s) named in the declarations of this                                         (a) any person, organization, trustee or estate to whom orto which the Named
            policy and includes:                             -               .        -
                                                                                                                                    Insured is obligated by virtue of-a writteb contract or permit to provide                                  -       -




                                                                                                                                    insurance such as is afforded by the terms of this policy, but only with
           (a) any subsidiary company tincluding subsidiaries thereof) and any other com                                          -respect to operations by or on behalf of the Named Insured or to facilities
               pany under their control and-active -management-at the inception -date of                                            of or facilitiesused by the Named Insured and-then-onlylo the event ofthe
                                                                                                                                        -




               this policy;                                                                                                         coverage required by such contract and-for the limits of liability shecified in
                                                                                                                                   such contract, but in no event for insurance not afforded bythis policy nor:--
           tb) new organizations acquired by the Named Insured during the policy period,                                           for limits of liability in excess of the applicable limits of liability of this                                     -




               through consolidation, merger, purchase of the assets of, or assumption of                                           policy;                                       -   -                            -       -       -




               control and active management; provided such acquisition or assumption
               is reported to INA within 60 days after it is effected and provided further                                 (b) at the option of the Named Insured and subjec-flo the terms of the cover                                            -




               such acquisition is endorsed on this policy;                                                                    age of this insurance, any additional lnsuredlsl included in the underlying
                                                                                                                               insurance listed in -Schedule A, but only to the extent that insurance is
           Ic) if the Named Insured in the declarations is a partnership or joint venture,                                     provided for such additional lnsured(sl thereunder;                             -




               any partner or member thereof is included as a Named Insured but only
               with zespect to his liability as a partner or member of such partnership or                                 fc) except with respect to the ownership, maintenance or use, including load-
               joint venture.                                                               -   -             -.
                                                                                                                               ing or unloading, of automobiles or aircraft,
                                                                                                                               -
                                                                                                                                                                                                                       -       -




                                                                                                                                                (eany officer, executWe, employee, -director or stockholder of the Named
    (2) Each of the following is an Insured under this policy to the extent set forth                                                              Insured while acting on behalf of such Named Insured; (III any person or                -



        below:                                                                                                             -        -             organization while acting as real -estate manager for the Named Insured;                         -




-   -   Pritfd   n   U S                                                                                                                                                                                  _,
                Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 11 of 21


                                                                                PERSONS OR ENTITIES iNSURED
                                                                                      (continued)
              ny person while using, with the permission of the Named Insured, any                                 Named Insured is asub-lessee) thereof other than the Named Insured,
             3utomobile or aircraft owned by, loaned to or hired for use by or on behalf                           or to any agent or employee of such owner or lessee;
            af the Named Insured and any person or organization legally responsible
            for the use thereof, provided the actual operation or other actual use is                         (iii) to any manufacturer of aircraft, aircraft engines or aviation acces
            within the scope of such permission, and any officer, director or stock                                sories, ar any aviation sales, service or repair arganization or airport
           holder of the Named Insured with respect to the use of an automobile or                                 or hangar operator or their respective employees or agents.
           aircraft not owned by the Named Insured but only while such automobile
           or aircraft is being used in the business of the Named Insured, The insur
           ance with respect to any person or organization other than
           the Named tnsured does not apply under this paragraph (dl:
           fi) to any person or organization, or to any agent or em                .Jue Hut
                 ployee thereof, operating an automobile sales agency,               limit of                  If this policy is issued for a period of three years, the limits
                 repair shop, service station, storage garage or public                                        shall apply separately to each consecutive policy year thereo
                 parking place;
                                                                                  the same       11.           Maintenance of Underlying Policies
           (ii) to any automobile or aircraft hird by or loaned to the           ble under                     The Named Insured shall maintain the underlying policies’
                 Named Insured, to the owner or a lessee (of whom the            he applic                     thereof) with limits of liability as stated in Schedule A in ft
                                                                                                               this policy period, except for any reduction or exhaustion g
                                                                                                                     nr Iirn;ft ,,-nntlnd   in jir-h nnlir-ipc ,nTpIv I’ui navn,t




                                                                         RETAINED UMIT—INA’S LIMIT OF LIABILITY
  egardless of the number of U) Insureds under this policy, (2) persons or arganiza                   There is no limit to the number of occurrences during the policy period for which
   ens who sustain injury or damage, or (3) claims made or suits brought because of                   claims may be made, except that the liability of INA, because of either the prod
  ersonal injury, property damage, or advertising injury, NA’s liability is limited                   ucts hazard or the completed operations hazard, or both combined, arising out of
 is follows:                                                                                          all occurrences during each policy year shall not exceed the amount specified in
                                                                                                      Item 2. of the Limits of Liability section of the declarations.
      With respect to personal injury, property damage or advertising injury, or any
      combination thereof, NA’s liability shall be only for the ultimate net loss in                 If the aggregate limits of liability of the underlying insurance listed in Schedule
      excess of the Insured’s retained limit defined as the greater of2                              A are reduced or exhausted because of personal injury, property damage or advertis
                                                                                                     ing injury durrng’the period of this policy, INA will, subject to INKs limit of liability
                                                                                                     stated above, continue such coverage as is afforded by such listed underlying
      (a) an amount equal to the limits of liability indicated beside the underlying in              insurance for the remainder, of the policy year of such underlying insurance in
          surance listed in Schedule A hereof, plus the applicable limits of any other               excess of the reduced or exhausted limits.
          underlying insurance collectible by the Insured; or
                                                                                                     For the purpose of determining the limits of INA’s liability, (1) all personal injury
      tb) the amount specified in Item 3. of the Limits of Liability sectiàn of the                  and property damage arising out of continuous or repeated exposure to substanlially
          declarations because of personal injury, property damage or advertising                    the same general conditions shall be considered as arising out of one occurrence,
          injury not within the terms of the coverage of the underlying insurance listed             and 12) with respect to advertising injury, all injury arising out of any advertisement,
          in Schedule A:                                                                             publicity article, broadcast or telecast or any combination thereof involving the
                                                                                                     same injurious material or act, regardless of the frequency of repetition thereof
and then for an amount not exceeding the amount specified in Item 1. of the Limits                   or the number or kind of media used, whether claim is made by one or more per
of Liability section of the declarations arising out of any one occurrence.                          sons, shall be deemed to arise out of one occurrence.

                                                                                   POLICY PERIOD, TERRITORY
This poiicy applies to personal injury, property damage or advertising injury which occurs anywhere during the policy periàd.

                                                                                            EXCLUSIONS
This policy does not apply:                                                                              ucts, work or property are withdrawn from the market or from use becauc
                                                                                                         of any known or suspected defect or deficiency therein,
(a) to any obligation for which the Insured or any carrier as his insurer may be
    held liable under any workmen’s compensation, unemployment compensation                          Ce) to advertising injury resulting from (1) failure of perlormance of contract, i2
    or disability benefits law, or under any similar law;            -
                                                                                                         irrfringement of trade mark, service mark or trade name by use thereof as fhe
                                                                                                         trade mark, service mark or trade name of goods or services sold, offered for
(0) to property damage to (1) property owned by the Insured, br(2) the Insured’s                         sale or advertised, but this shall no’t ‘relate to titles or slogans, (31 incorrect
    products arising out of such products or any part of such products, or 13) work                      description of any article or commodity, or (4) mistake,in advertised price1
    performed by or on behalf of the Insured arisrng out of the work or any portion
    thereof, or out of materials, parts or equipment furnished in connection                         (f) to property damage in accordance ‘vith the provisions of the property damage
    therewith;                                                                                           exclusion endorsement attached hereto;

Cc) to loss of use of tangible property which has not been physically injured or                     (g) as respects parts (01, Cc), and (U) of the definition of personal injury, to injury
    destroyed resulting from 11) a delay in or lack of performance by or on behalf                       arising out of the willful violation of a penal statute or ordinance committed
    of the Named Insured of any contract or agreement, or (2) the failure of the                         by or with the knowledge or consent of the Named’lnsured
  - Named Insured’s products or work performed by or on behalf of the Named                          (h) as respects part Cc) of the ‘definition of personal injury, to injury arising out of
    Insured to meet the level of performance, quality, fitness or durability war                         any publication or utterance, lithe first injurious publication or utlerence of
    ranted or represented by the Named Insured; but this exclusion does not apply                        the same or similar material by or on behalf of the Named Insured was made
    to loss of use f other tangible property resulting from the sudden and acci                         ,prior to the effective date f this policy;
    dental physical injury to or destruction of the Named Insured’s products. or
    work performed by or on behalf of the Named Insured after such products or                      ‘fi) to bodily injury or property damage arising out of the di5charge, dispersal,
    work have been put to use by any person or otganization other than an Insured;                      ‘release or escape.of smoke, vapors, soot, fumes’, acids, alkalis, toxic’ chemicals,
                         --.a                                                                            liquids or gases, waste materials or other .jrritanls, Contaminants or pollutants
                     -
                                ‘r   C I,,   withdrawal, inspection,, repair, replacement or toss        into or, upon land, the atmosphere or any water course or body at water; but
                                                                  —“fif by or for the Insured            this exclusion does not apply if such’ discharge, dispersal, release or escape is
                                                                                                         cudden and accidental.
                  Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 12 of 21


                                                                                  DEflN[rJONS
When used in this policy (including endorsements forming a part hereof);                        separately to each Insured against whom claim is made or suit is brought, except
                                                                                                with respect to the limits of INA’s liability;
h’yertising injury” means libel, slander, defamation, infringement of copyright,
     or slogan, piracy, unfair competition, idea misappropriation or insasion of                “Insured’s products” means goods or products manufactured, sold, handled or
ghts of privacy, arising out of the Insured’s advertising activities;                           distributed by the Insured or by others trading under his name, Including any con•
                                                                                               tamer thereof Iollrer than a vehicle) but “Insured’s products” shall not include e
,boiiy injury” means bodily injury, sickness or disease sustained by any person                vending machine or any property other than such a container, rented to or located
which occurs during the policy period, including death at any time resulting there             for use of others but not sold;
                                                                                               “Named Insured” means the organization(s) named in the declarations of this
lIcompfeted operations hazard” includes personal injury and property damage aris               policy;
ig ut of operations or reliance upon a representation or warranty made at any                   The word “Insured” includes the Named Insured;
fjpe with respect thereto, but only if the personal injury or property damage occurs
,fter such operatiOnS have been completed or abandoned and occurs away from                     “occurrence” means an accident, including continuous or repeated exposure to
)rermses owned by or rented to the Insured. “Operations’ include materials, parts               conditions, which results in personal injury or property damage neither expected
, equipment furnished in connection therewith. Operations shall be deemed                       nor intended from the standpoint of the Insured;
 Mmpieted at the earliest of the following times:                                              “personal injury” means, (a) bodily injury; tb) false arrest, detention or imprison
     when all operations to be performed by or on behalf of the Insured under the              ment or malicious prosecution; to) the publication or utterance of a libel or slander
      contract have been completed,                                                           or of other defamatory or derogatory material, or a publication or utterance In
                                                                                              violation of an individual’s right of privacy, except when any of the foregoing of
      when all operations to be performed by or on behalf of the Insured at the site          this part (ci arises from publications or utterances in the course of or related to
      f the operations have been completed, or                                                 advertising, broadcasting or telecasting activities conducted by or on behalf of the
                          of the work out of which the injury or damage arises has            Named Insured; (dl wrongful entry or eviction, or other invasion of the right of
 , yihen the portion
    •f,xen put to its intended use by .any person or organization other than an               private occupancy; Ce) assault and battery not committed by or at the direction of
     ottier contractor or subcontractor engaged in performing operations for a                 the Insured, unless committed (or the purpose of protecting persons or property;
     pr)ncipal as a part of the same project.                                                 “products hazard” includes bodily injury and property damage arising out of the
 ,rations which may require further service or maintenance work, or correction,                Insured’s products or reliance upon a representation or warranty made at any time
    air or replacement because of any defect or deficiency, but which are otherwise           with respect thereto, but only if the bodily injury or property damage occurs away
 .plete shall be deemed completed,                                                            from premises owned by or rented to the Insured and after physical possession of
                                                                                              such products has been relinquished to others;
 .     completed operations hazard does not include personal injury or property
  xr,.age arising out of (1) operations in connection with the transportation of prop         “property damage” means (I) physical injury to or destruction of tangible properly
  ty unless the personal injury or property damage arises out of a condition in or            which occurs during the policy period, including the loss of use thereof at any time
    a vwhicle created by the loadmg or unloading thereof, 12) the existence of tools,         resulting therefrom, or 12) loss of use of tangible property which has not been
   ,octz9ed equipment or abandoned or unused materials;                                       physically injured or destroyed provided such loss of use is caused by an occur
                                                                                              rence during the policy period;
  xoc2eS” means only those damages which are payable because of personal                      “ultimate net loss” means the sum actually paid or payable in cash in the settle-
     ‘j oroperty damage or advertising injury to which this insurance applies and
           damages for (1) death and for careaiid loss of services resulting from             mert or satisfaction of losses for which the Insured is liable either by adjudication
           injury, (2) loss of use of property resulting from property damage, and        -   or compromise with the written consent of NA, after making proper deduction for
    añising injury;                                                                           all recoveries and salvages collectible, but xclude all loss expenses and legal
                                                                                              expenses );ncluding aitorneys’ lees, court costs and interest on any judgment or
    ure.” means any person or organization qualifying as an Insured under the Per-            award) and all sa!anes of employees and office expenses of the Insured, NA or any
           Entities Insured section of this policy. The insurance afforded applies            underlying insurer sa incurred.

                                                                                 CO ND ITIONS
     rUm                                                                                              lag and giving evidence and obtaining the attendance of witnesses. The
          premium for this policy shall be as stated in the Declarations.                              Insured shall not, except at his own cost, voluntarily make any payment,
                                                                                                      assume any obligation or incur any expense; however, if the amount of
        ce premium as stated inihe declarations is an advance premium, it shall                       ultimate net loss becomes certaineither through trial court judgment or
     e computed in accordance with the premium computation endorsement                                agreement among the Insured,. the claimant and INA, then, the Insured
       ciied to the policy, If the Namedinsured --includes more than one per                          may pay the amount of ultimate net lriss to the claimant to effect settle.
     cz., partnership or organization they shall be jointly and severally liable for                  meat and, upon submission of due proof thereof, INA shall indemnity the
         premium for this policy.                                                                     Insured for that part of such payment which is in excess of the retained
                                                                                                      limit, or, NA will, upon request of the Insured, make such payment to-’
     ihsspvection and Audit   -   -

                                                                                                      the claimant on behalf of the Insured,
     cr     shall be permitted but not obligated to inspect the Named Insured’s
     rerty and operations at any time. Neither INA’s right to make inspections                    (di The Named Insured shall promptly reimburse INA for any amount of ulti’
     zrr f-e making thereof nor any report thereon shall constitute an undertaking:                   mate net loss paid on behalf of any Insured within the retained limit.
         :-xnalt of or for the benefit of the Named Insured or others, to determine               tel As this policy is excess insurance, the insured warrants that coverago
         -.:e rant that such property or operations are sate or healthful, or are in                  ur.de: rhe uninsured motor:st laws will be msnta;ned during tne policy
             -xnce with any law, rule or regulation. INA may examine and audit the
               s books and records at any time during the policy period and ex                        period. It is agreed that the Named insured shall promptly-reimburse INA
     ins thereof and within three years after the final termination of this                           for any amount of ultimate net loss paid on behalf of any lnsured as
              as far as they relate to the subject matter of this insurance.                          respects any payment made under an uninsured motorist law, or any
                                                                                                      similar law.
            -.




     fcred’s      Duties in the Event of Occurrence, Claim or Suit
     a.        the event of an occurrence, reasonably likely to exèeed ihe Tetainêd..         4. Appeals
           imt, written notice containing particulars sufficient to identity the In              If the Insured or the Insured’s underlying insurer elects not to appeal a judg
              “ed and also reasonably obtainable information with respect to the time,           ment in excess of the retained limit, INA may elect to do so at Its own ex
          cs.ace and circumstances thereof, and the names and addresses of the in                pense, and shall be liable for the taxable costs, disbursements and interest-
           w’d and of available witnesses, shall be given by or for the Insured to               incidental thereto, but in no event shah the liability of INA for ultimate net
           dA or any of its authorized agents as soon as practicable.                            loss exceed the amount specified in the Limits of Liability section of the
          ) daim is made or suit is brought against the Insured, the Insured shall               Declarations plus the taxable costs, disbursements and interest incidental to
          $mrrnediately forward to INA every demand, notice, summons or other                    such appeal.
          srncess received by him or his representative.
          ‘he Insured shall cooperate with NA and upon INA’s request, assist in               5. Action Against INA
          rwszking settlements, in the conduct of suits and in enforcing any right of            No action shall lie against INA unless, as a condition precedent thereto, there
          ‘amribution or indemnity against any person or organization who may be                 shall have been full compliance with all the terms of this poiicy, nor until the
          t)e to the Insured because of personal injury or property damage or                    amount of the Insured’s obligation to pay shall have been finally determined
          ertising injury with respect to which insurance is afforded under this                 either by judgment against the Insured after actual trial or by written agree
                   and the Insured shall attend hearings and trials and assist in secur          ment of the Insured, the claimant and INA. Any person or organizahon or the
       Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 13 of 21
     legal.tepresentative thereof who has secured such judgment or written agree                            9, Assignment
     ment shall thereafter be entitled to recover under this policy to the extent of
     the insurance afforded by this policy. No person or organization shall have any                            Assignment of interest under this policy shall not bind INA until is consent Is
     right under this policy to join INA as a co-defendant in any action against the                            endorsed hereon;- if, hovever, the Named Insured shall die, or be adudged
     Insured to determine the Insured’s liability, nor shall NA be impleaded by the                             bankrupt or insolvent, such insurance as is afforded by this policy shot apply
     Insured or his Legal Representative. Bankruptcy or insolvency of the in                                    (a) to the Named Insured’s legal representative, as the Named Insured, but
     sured shall not relieve INA of any of its obligations hereunder.                                           only while acting within the scope of his duties as such, and fbi with respect
                                                                                                                to the property of the Named Insured, to the person having proper temporary
  6. Other Insurance                                                                                            custody thereof, as Insured, but only until the appointment and qualification
                                                                                                                of the legal representative.
     if collectible insurance with any insurer is available to the Insured covering
     a loss -also covered hereunder, the insurance hereunder shall be in excess of,                       70. Three Year Pelicy
     and not contribute with, such other insurance provided, however, this does not                                                                                                      -




     apply to insurance which is written as excess insurance over NA’s limit of                               If this policy is issued for a period of three years, the limits of INAs liabIlity
     liability provided in this policy.                                                                       shall apply separately to each consecutive policy year thereof.
     When both this insurance and other insurance apply to the loss an the same                           11. Maintenance of Underlying Policies
     basis, whether primary, excess or contingent, INA shall not be liable under
     this policy far a greater proportion of the loss than that stated in the applic                           The Named Insured shall maintain the underlying policies (and renewals
     able contribution provision below:                                                                       thereof) with limits of liability as stated in Schedule A in full effect during
                                                                                                              this policy period, except for any reduttion or exhaustion of the aggregate
     (a) Contribution by Equal Shares, If all of such other valid and collectible                              limit or limits contained .in such policies solely by payment of claims arising
          insurance provides for contribution by equal shares, INA shall not be liable                        out of occurrences which happen during this policy period, Failure at the
         tar a greater proportion of such loss than would be payable if each in                                Named Insured to comply with the foregoing shall not invalidate this policy
         surer contributes an equal share until the share of each insurer equals the                          but in the event of such failure INA shall be liable only to the extent that it
         lowest applicable limit of liability under any one policy or the full amount                         would have been liable had the Named Insured complied therewith,
         of the loss is paid, and with respect to any amount of loss not so paid the                          The Named Insured shall give INA written notlce as soon as practicable of
         remaining insurers then continue to contribute equal shares of the remain                            any change in the scope of coverage or in the amount at limits of insurance
         ing amount of the loss until each such insurer has paid its limit in full or                         under any underlying policy, and of the termination of any coverage or evhaus
         the full amount of the loss is paid.                                                               - tion of aggregate limits f any underlying insurer’s liability.
     tb) Contribution by Limits, If any of such other insurance does not provide
         for contribution by equal shares, INA shall not be liable for a greater pro                      12, Cancellation
         portion of such loss than the applicable limit of liability under .this policy                        This policy may be cancelled by the Named Insured by surrender thereof to
         for such loss bears to the total applicable limit of liability of all valid                           INA or any of its authorized agents or by mailing to NA written notice stating
         and collectible insurance against such loss,                                                          when thereafter-the cancellation shall be-effective, This policy may be can
 7. Subrogation                                                                                                celled by tNA by mailing to the Named Insured at the address shown in this
                                                                                                               policy written notice stating when, not less than thirty days thereafter, such
     In the event of any payment under this policy, INA shall be subrogated to all                             cancellation shall be effective, The mailing of notice as aforesaid shall be        -


    the Insured’s rigrts of recoxery therefor against any person or organization;                              sufficiertt notice. The time of surrender or the effective date and hour of
    and the Insured shall execute and deliver instruments and papers and do                                    cancellation stated in the notice shall become the end of the policy period,
    whatever else is nocessary to secure such rights. Any amount so recovered                                  Delivery of such written notice either by the Named Insured or by INA shall be
    shall be apportioned as follows:                                                                           equivalent to mailing. If the Named Insured cancels, earned premium shall be
    Any interest (including the Insured’s) having paid an amount in excess of the                             computed in accordance with the customary short rate table and procedure.
    retained limit plus lNA’s limit of liability hereunder shall be reimbursed first                           If NA cancels, earned premiubu shall be computed pro rata, When this policy
    to the estent of a:tal payment. NA shall be reimbursed next to the extent of                              insures more than one Named Insured cancellation may be effected hr the
    its actual payment hereunder. If any balance then remains unpaid, it shall be                             first named of such Named Insured for the account of all Insureds. Notice
    applied to reimburse the Insured or any underlying insurer, as their interest                             of cancellation by IN, to the first named Named Insured shall be deemed
    may appear, The expenses of all such recovery proceedings shall be appor-                                 notice to all Insureds and payment of any unearned premium to such l’rsf
    tioned in the ratio of respective recoveries, If there is no recovery in -pro-
                                                                                              -   -


                                                                                                              named Named lnsured shalt be tar the account-of all Insureds, Premium ad
    ceedings conducted solely by INA, it shall bear the expenses thereof,
                                                                                                      -


                                                                                                              justment may be made either at the time cancellation j5 effected or as soon
                                                                                                              as practicable after cancellation becomes effective, but payment or tender of
 B, Changes                                                                                                   unearned premium is not:a condition of cancellation,
    Notice to any agent or knowledge possessed by any agent or by any other
    person shall not effect a waiver or a change in any part of this policy or estop                  13. Acceptance
    INA from asserting any right under the terms of this policy; nor shall the                            By acceptance of this policy, the Insured agreet that this policy embodies
    terms of this policy be waived or changed, except by endorsement issued-to            -               all agreements existing between himself and INA-o(any of its agents telating
    form a part of this policy,                                                                           to this insurance.

IN WITNESS WHEREOF, he INSURANCE COMPANY OF NORTH AMERICAliàTcaused this-policy to be signed by its Prexident and a Secretary at Philadelphia, Pennsylvania.
and countersigned on the Declarations page by a duly Authorized Agent of the Company.                               -               -




                                               %t÷
                              GEOFFREY STENGEL Secretary                                                                                FRANK C.- RAAB, President
      V__

                   ‘..VU4i                                     t”..            .,.      LJr’1        r1.

       Case 17-12870 Doc
     ‘EXCE5S             105-7
                       SUFN                                                                     Filed 02/23/21 Entered
                                                                                                               _BC 02/23/21
                                                                                                                       ‘7 59 93 16:32:04 Exhibit 7 Page 14 of 21                                                    -



 QENC                                                                                                                                                                                                                                      COMM.RATE

                          Hgbes Wai1ey & Caay Inc.                                                                                                                                                                                                                         $1OQQJ.Q                          ?bQVer
 ÂME OF INSURED                  —
                                                                                                                                                                                                                                                                          POLICY PERIOD

                          R1LY-POTLC1.1PANY 1]                                                                                                                                                                                                                  1/1/73                           iJ1/zLi.
                                                                                                                      -                   t al                                                                                             FR
 DORESS OF INSURED                                                                                                                                                                              -                                                  SUBJECT To ANNUAL RE.R4TINQ?

                                                                                                                                                                                                                                                                                                                  NO
                          P.O. P1ox 523)-i6, Nev Orlean.s., La.                                                                                             7010                                                                                                                                  VVV                    V




 UDIT DATA                ANNUAL                                        QSEUI-ANNUAL\                                                     CUARTERLY                        MONTHLY                                            21   EXPIRATION                        V•
                                                                                                                                                                                                                                                                                         NOT V3UJECT


 IMITS DATA           S   10OO,0OO.                                                       (SINGLE CMITI OR S                                                                                        -   18,1.1 AND/OR s
                                                                                                                                                                                                                                                                 V

                                                                                                                                                                                                                                                                                                        IP.D.I

 OTA L POLICY PREMIUM                                  5                                        AOVANCErPREMIUI4 OF $                                              425.                   IS                                  L POLICY PREMIUM.                                  V




                                                                                                                                                                ISTALLMENTI’
                                                                                        AT:::AN INIrIAL



%iQJE                                                                                                                                                                            V   VVVV




                                                                    COOE                                          —       PREMIUM DIVISION                                                                                                                      REMARKS
 5/0 USE                                                   -




                                                                                                                                                                                                                                          5V

COUNTER-                                                   AUTO•                 V•
                                                                                          QEN’L. LIAB.                                      GEN’L. LIAB,                   w.c.                           A. AVIATION                                                      (INDICATE IF EXCLUOEE
                    STATE
                     Fl LING                                                                                                                                                                                                       LINE             C.A55                 INCU   PASS. EXCI..
                                            SI                          P.O.            8.1.               P.O.                            BJ.              p.o.             7
                      RE-                                                                                                                                                                                         20          %     51                     82             06                     86              OWNEI
     STATE          CUIRED
                                                                                                                                                                                                                                    51                     82             07                     87              N. OWP
                                                                    E                          MT                                                                         HZ                                                                           V




                                                                                                                                                                                                          B.          FACULTATIVE REIN$URANCE?                                            *       IYES),. l
                                                                                                                                                                                                                                                                                                       V
          17              0               io%                           5%               30%               5)4                                                            1%
                                                                                                                                                                                                                      TARGET RISK?
                                                                                                                                                                                                                      HEAD OFFICE AUTHORITY?                                         ,
                                                                                                                                                                                                                                                                                          —       (YES)._(l.



                                                                                                                                                        V

                                                                                                                                                                                                          C.          TAPE. WORKSHEET U5ED                                     FORM SLC                     752c
                                                                                                                                                                                      V
                                                                                                                                                                                                                      OPTIONS:                A                            B                      •     C
                                                                                                                                                                                                          0.                                               “BASIC” EXCE RATING
                                                                                                                          V                                                                                           (FROM SECT. Ill-A                                                                     JUOGME
                                                                                                                                                                                                                  OF FORM #LC-1342)                                       PREMIUMS                           MODIFIE
                                                                                                                                                    V


                                                                                          ,


                                                                                                                                                                                                                              G.L. TOTAL
                                                                                                                                                                                                                                                            V


                                                                                                                                                                                                                                                                               570                               55
                                                                                                                                                    V                                                                         A.L. TOTAL
                                                                                                                                                                                                                                                                               103.                              100

                                                                                                                                                                                                          E. RATING BASI5:                                 .129 Per 1000.                                   of     Sal


                                                                                                                                                                                                          F.                              G.L. UNDERLYING COVERAGE’

                                                                t                                                                     I                 ---         ]


                                                                                                                                                                                                              III         INA POL. S______________________________
4)                                                                  0. L. UNDERLYING LIMiTS

                                                                                                                                                                                                                                                                                            of        Phula.
          SPLIT       8.1.                       100                      /    300              /      300                                SINGLE        Poducts                                               121         CARRIER0_InS.

                                                                         ,/                                                               LIMIT
          LIMITS      P.O.                             50                        50             /      50                                               in1ude                                                13)         TERM’                                                TO


          3E8V’C( OtrICE                                                        A4ENCY         NO.                 1
                I-S
                                                                                                                                  -                 POLICY                 1)0
                                                                                                                       STAT I-115Jj                                                         Co.                                                   REGISTRATION                                                   INS.    N
                                                                                                                                                                                                          •                               V
                  580              Jj.7oL.8                                                                   V




                                                                                                                                      &
                     New Orleans, 12..                                                                                                            SEE ABOVE                                                       V

                                                                                                                                                                                                                                              -                                                                   1
          —

                  *            EXPIRATION
                                          57*1.            *CC7.
                                                                                      ..i&SS
                                                                                                JI                            -            CLASS
                                                                                                                                           *VÂTION      I
                                                                                                                                                                   VARIOUS                          I     EXPOSURE
                                                                                                                                                                                                              5
                                                                                                                                                                                                                                                                                     —           PD.                  CDI

 N41t     p01..           ‘JO.                                                  1I3S.                1*     ...*s&                                                        C0M.
 .L*.      7fl.                                                                 O.               1*1C       104.                      CIÂ5$
                                                                                                                                                      -H
                                                                                                                                                 CD7*GC____.              C’
                                                                                                                                                                                          COI.L.
                                                                                                                                                                                            C0V
                                                                                                                                                                                                                  M
                                                                                                                                                                                                                          C   C’POS.                       TOTAL                 COMM.                  PREMIUM
                                                                                                                                                                                                                                                       PREMIUM                       RATE                    OR

                                      f
             V




                                                                                                                                                  CLASS                 LIVL..EOI                         EXPOSURE
                                                                                        0151                                                                                                                                                                                                          COMM.           AMT
     20    31     32-33   34-35138.37                                                                                                                                                                    T
                                                               38       3c.40j        4,-ta
                                                                                                                                                            .i .±            Z’I                                                                            84-70                    2±21

 -—                                                        -—




                                  :                                 I                                                                     fL


______
                                                                                                                                                                        _____




W418      INCEPTiON            EXPIRATION
                                                                        LINE            INSURED                                                                                                                                           CoMM
PlAN       MC.    N.           MO.               CAY
                                                                                                                                              NET PR MIIJM                                      PREMIUM                                                                          CENT, NO.                              ES
                                                                                                                                                                                                                                                   .
 50       31.35 j 33            4-35 38-37 35                           39—40                 41-14           85.58                                     37-83                                           at-70                                 71-73                                      74.7’
                I                  SEE                                                   SEE                                                                        I                                                 *
j                                                                                                                                                                                           -




A               l
                           V
                                 SOURCE
                                DOCUMENT
                                                                                       SOURCE
                                                                                      DOCUMENT                                                              ‘
                                                                                                                                                                    I
                                                                                                                                                                    I
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                      I


23740      -I7113/i(O                     ,..,    I,           Is
    Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 15 of 21
                                                   1NSUhNCE COMPANY OF NORTH AMERICA, PHItDELPHIA, PENNSYLVANt
                                  Hughes Walmsley & Coirany Inc.                                                   Renewal of XBC              7 59 93
                                  Ne1OIan, ia.
                   IOD Code I
          EXCESS BLANKET CATASTROPHE
                                                                                                                     DECLARATIONS
                LIABILITY POLICY



                                                                                                                      xBc
                                                                                                                                 10      36 39
             t      IThaLLY-BE1T)XJN CCPAa1Y, INC.
Named
Insured              (See ErYIOTBement Attached)
                    P.O. Box 3246
Mdress              New Orleans, Louisiana 70130

            L
                                            1, 1973                                                                               12:01 A.M.,    standard     time   at   the   address

Policy    Period:   From
                                                                                      to’Y            1, 197)4                    of    the   Named   Insured   as   stated     herein.




Audit Period: Annual, unless otherwise stated
Endorsements attached      policy
                            to         at   inception:     Nuclear Energy Liability Exclusion
                    2)     Exclusion CQnt5mjnatjon or Poilu.tion LCl)45+
                    3)     Premium Conxptitation Endorsement LC7)46e
                    )4)    Amendment of InsDection And. Audit Condition LC1577



                                                                                   LIMITS OF LIABILITY
                    INA’S LIMIT OF LIABILITY:
                                                                                   ariut of any one occurrence because of personal injury,
                                  ITEM 1.           1,O00,QOO                      property damage or advertising injury or any combination thereof.



                                                    1,0D0,oOo.                     arising out of all occurrences during each policy year because
                                  ITEM 2.                                                                                                                of



                                                                                   the products hazard, or the comleted operations hazard, or both combined.
                    INSURED’S RETAINED LIMIT:
                               Underlying Insurance, or
                                                         10,000.                   because of personal injury, property damage or advertising injury arising
                                  ITEM 3.           $                              out of any one occurrence not within the terms of coverage of underlying
                                                                                   insurance but within the terms of the coverage of this insurance.




                                                                               PREMIUM COMPUTATION

                           Estimated                                               Rate per                                      Total Advance
                Annu1 Sales                                                    *i,0OO of Sales                                     Premium


                          $3,300,000.                                             129




                                                                                  350. (Annual)
                                                          MINIMUM PREMIUMs
      in the event of cancellation by the Named Insured, INA shall receive and cetain not less than 5 125.                                       as the Minimum Premium.
                I”!D/rp l/21ij73
                                                                                                Countersigned 8y
                                                                                                                                       Authorized Apnt
 Case 17-12870 Doc 105-7 Filed 02/23/21SCHEDULE
                                        Entered 02/23/21 16:32:04‘GNSUANCE
                                                  OF UNDERL       Exhibit 7 Page 16 of 21



       .                       SCHEDULE A                            POUCY NO. XBC



                   Carrier, Policy                         Type of                               Applicable
                  Number & Period                           Policy                                 Limits

  A)       Pacific Entployers Ins. Co.        Standard Workmen’s          Coverage B-Employers’ Liability
           F1C 001779                         Coxrrpensation &
           1/1/73 to 1/1/714.
                                                                          4aoo,000.   one accident
                                              Exrrployers’ Liability
  B)       Reliance Ins, of Phil.             Gnera1 Liability            Bodily Injury Liability
           Z79Ii.012
                                                                          $100,000.   each person
           1/1/73 to 1/1/711.
                                                                          $300,000.   each occurrence
                                                                          $300,000.   aregate products

                                                                          Property Damage Liability
                                                                          p50,000.    each occurrence
                                                                          $100,000.. aggregate premises-
                                                                                      operations
                                                                          $ioo,ooo.   aggregate protective
                                                                          $100,000.   aggregate products
                                                                          $100,000.   aggregate contractu
 C)        INA                                Automobile                  Bodily Injury Liability
           cL    io11o8                       Liability                   $100,000.       each person
           1/1/73 to 1/1/714.
                                                                                      -




                                                     -                    $30000.         each occurrence

                                                                         Property Damage Liability
                                                                         $50,000.    each -occurrence




LC-1 148    15 8.6-68   PP1NTE IN    U.S.A.
Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 17 of 21


A




                             i
          I




                                     I
                                     I’
                                          ii

                                                              jE
                                              ii-



                                                                       jz.
                                                                         It
                                                          i


                                                              :0
                                                              10
                                Li
       I
       I :-•

                                                          d

                                                              4
         -‘-)‘




                    11



                                                                         •—
                           II!.


                                                                              11
                                                  .
                                                  fl f.

                                                              1
                 Ia
                 ii.
                             tg
                                             -.




                                                              ii
                                                                   -




                                                                               z0

                                                                                    0
                                                                                        C
             Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 18 of 21
                                                       NUCLR ENERGY LIABILITY EXCLUSION ENDOtMENT
                                                                                        (Broad Form)
                               Endorsement                 I
    E


         Named Insured


         Eflective                                                                                                          Policy No________________________________________

         issued by                                                                                                                                                                    —

                                                                         ,          (Name of incorakce Company)
              .                   The above is required to be completed only when this endàrsementis issued subsequent to the preparation of the policy.



                                   This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:



                                                 ALL AUTOMOBiLE LIABILITY, .GENERP1L UABILITY AND MEDICAL PAYMENTS
                                              INSURANCE OTHER THAN FAMILY AUTOMOBILE, SPECIAL PACKAGE AUTOMOBILE,
                                           COMPREHENSiVE PERSONAL AND FARMER’S COMPREHENSIVE PERSONAL INSURANCE


         It is agreed that:
         I. The policy does not apply:
            A. Under any Liability Coverage, to bodily injury or proprty damage
               (1) with respect to which an Insured under the policy is also an Insured under a nuclear energy liability policy issued by Nuclear Energy Liability Insurance Asso
                   ciation, Mutual Atomic Energy Liability Underwriters or Nuclear lnsuarce Association of Canada, or would be an inurd under any such policy but tot its
                   termination upon exhaustion of its limit ot liability; or             -




               (2) resulting from the hazardous properties of nuclear material and with resoect to which (a) any person or organization is required to maintain financial protection
                   pursuant to the Atomic Energy Act of 1954, or any law amendatory thereof, or (b) the Insured is or had this policy, not oven scued would be, entitled to
                   indemnity from the United States of America. or any agency thereoftrnjny agreement entered into by the United States of America, Or any agency ttereof,
                   with any person or organization.
            B. Under any Medical Payments Coverage, or under any Supplementary Payments provision relating to first aid, to expenses incurred with respect to bodily injury
               resulting from the hazardous propert;es of nuclear material and arising out of the operaton of a nuclear laciUty by any person or organization.
            C. Under any Liability Coverage, to bodily iniury or property damage resulting from the hazardous properties of nuclear material, if
               (1) the nuclear material (a) is at any nuclear facility owned by, cr operated by or on behalf of, an Insured or (b) has been oischarged or dispersed therefrom;
               (2) the nuclear material is contained in spent fuel or waste at any time possessed, handled, used, processed, stored, transported or disposed ot by or on behalf
                   of an Insured; or
               (3) the bodily injury or property damage arises outof the furnishing by an Insured of services, materials, parts or eouipment in connection with the planning,
                   construction, maintenance, operation or use of any nuclear facility, but if such facility is located within the United States of America, its territories or posses
                   sions or Canada, this exclusion (3) applies only to propetty damage to such nuclear facility and any property thereat.
        if. As used in this endorsement:                        -




            “hazardous properties” include radioactive, toxic or explosive properties;
           “nuclear material” means source material, special nuclear material or byproduct material;                                            -




-
    -     -‘source mteriaf”, “special nuclear material”,. and “byproduct material” have the- meanings given them in the Atomic Energy Ad of 1954 ur                        it iiy   law
           amendatory thereof;
           “spent fuel” means any fuel element or fuel component, solid or liquid, which has been used or exposed to radiation in a nuclear reactor;
           “waste” means any waste material (1) containing byproduct material and (2) resulting from the operation by any person or organization of any nuclear facility included
           within the defnition ot nuclear facility under paragraph (a) or fb) thereof;
           “nuclear facility” means
              (a) any nuclear reactor,
•             (b) any equipment or device designed or used for (I) separating the isotopes of uranium or plutonium, (2) processing or utlizing spent fuel, or (3) handling, proc
                  essing or packaging waste,
              (c) any equipment or device used for the processing, fabricating or. alloying of special nuclear material if at any time the total amount ol such material in the
                  custody of the Insured at the premises where such equipmeiit or device is located consists of or contains mote than 25 grams of plutonium or uranium 233
                 ‘or any combination thereof, or more than 250 grams of uranium 235,
              (d) any structure, basin, excavation, premises or place prepared or used for the storage or disposal of waste,
•         and includes the site on which any of the foregoing is located, all operations conducted on such site and all premises used for such operations;
•         “nuclear reactor” means any apparatus designed or used to sust3in nuclear fission in a self-supporting chain reaction or to conta;n a c,ritical mass of fissionable
          material;
          “property damage” includes alt terms of radioactive contarninaton of propertr.


                                                                                                                                         AuthOriied Agnf
Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 19 of 21
                                                                 (Contarr nation or Pollution)
                      Endorsement                  2

 Named Insured

 EFfective                                                                                                           Policy No._____________________________________

Issued by
                       .
                                                                           (Name oF lnsurncr Compni)
                           The above is required to be completed only when this endorsement is issued subsequent to the preparation o( the policy.




                      This endorsement modiñes such insurance as is afforded by the provisions of The policy relating to the following:

                                              COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                   MANUFACTURERS’ AND CONTRACTORS’ LIABILITY INSURANCE
                                   OWNERS’, LANDLORDS’ AND TENANTS1 LIABILITY INSURANCE
                                  COMPLETED OPERATIONS AND PRODUCTS LIABILITY INSURANCE
                                                        CONTRACTUAL LIABILITY INSURANCE
                                 OWNERS’ AND CONTRACTORS’ PROTECTIVE UAB1LITY INSURANCE
                                    SPECIAL PROTECTIVE AND’ HIGHWAY LIABILITY INSURANCE—
                                           NEW YORK DEPARTMENT OF PUBLIC WORKS
                                                               STOREKEEPER’S iNSURANCE




ft is agreed that th insurance does not apply to bodily injury or property damage arising out of the discharge, dispersal, release or
escape of smoke vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or other irritants contami
nants or pollutants into or upon land, the atmosphere or any watercourse o body of water; but this exclusion does not apply if sucn
discharge, dispersal, release or escape is sudden and accidental.                                                -




                                                                                                                          Authorized Agent

C-1454 (iRB-G335) Ptantd   ,t
                                                                                                                                                                                              _




             Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 20 of 21




                                                                           .-
                                                                                .
                                                                                    .       .




             .                        SSO
                                                                       of te                                                       g the p’ od a Sflfl b oflpue b pP1 to jh estirnted
                                                                                                                                   C
             —
                                                                                                               t                   fottr   te      ns         de of th pOTI thlv
                          Re t1
                                                                                        ,            L                                       1 the   fll2r    at the en ° each          i urg
                          ecept                                                                                                -
                                                                                                                                 ‘             —.
                                                      _    _                        po                                                 t      a            th            &ang tht       id
                          Co                                                                    p1L                            2 t       t’ e £ t3r                                    U shad
                                                                       -
                                                                                                                                         0tbe                  iehrn           oFthlCY
                                                                       t                                                        r__                                                    r
                                                                   -
                                                                                                                                                                                                          :-
                                          piU caU e s)eCt                                                      a
                                                                                                               --
                                                                                                                                       -u                    preurns stie i           the dec1at                                              Z
     3 en fl5 as a piU b
                                                                                                                                       -
                                                                                                                                                -




                  -
                                  -a)-                                 u3            bez•f r;ersons otlierthan empI0Y0
                                                                                                     tot                         Insed admitteG to the evefliS)
                                              wsed             to e         t cflG1:td o t          hctnr on        SOfl tickeLs QQ1Pt l tcietSOr ;9S


                                                                                                 t— et -ne° ee                                                   dug       tept penod h I eu10f the
                                              eVge        ir   th          ,ed c upe                                               )eLt        t             oere           rng O liatlo of flflOfl                                           appIibt in
                          -
                              -   -



                                              c9-rL                             e                        ir                b L-
                                                                                                                                                                                                      j    -

                                                                                                                                                                                                                                              -
                                                                                                                                                                                                               -
                                                                                                                                                                                                                       -




                                                      -        —
                                                                                -
                                                                                                                                                    c;ed tr                 a-ec !rvre &b                  aV1c                                        qie for
                          —
                                                                       V            ets                                                                      uc çh                                        on’ ne           p&1 yr(1               fo
                                                                                                                           _

                                                                                                                                                c                                                                  ro         z’
                      -
                                      -




                                                                       i    rernt                                  to                                        u
                                                                                                                                                                                                                                                          -
             ——                               —                                                                                    :—                         —             —         -                   -
                                                                            — —                 ——         —
                                                                                                                   —
                                                                                                                               —
                                                                                                                                           —
                                                                                                                                                    ———
                                                                                                                                                                                  —   —   —
                                                                                                                                                                                                      -



                                                                                                                                                                                                                   —   ———i
                                                                                                                                                                                                                                  -




-:                                                                                                       to
                                                                                                                                                    ir                    {etCO neO               wh                                              drg the
 -
                                                                                                         a                                         e      ie for e
 -                                    -
                                                           b Je                                                                                -CCP to rnc 2fl èe aITc                                                        o
                      2                                                                                                        —
                                                                                                                                                                                                                                          -
                                                           —   —
                                                  -       --                        ——

                                                            th              sS aou                             --f ur thre
                                                                                                                        — i by— tne +ed ined or by othS
                                                                                                                        tinder h nae for al
                                                                                                                                       —   —
                                                                                                                                                         -



                                          goor            autS soT  5ted diTrg t pobDv peod an       oge                       fou2flht
                                                                                                                                                                   --
                                                                                                                                                                          --
                                                                                                                                                                                -
                                                                                                                                                                                 ——


     -                                                                                                                                  1°
                                                                                                                                                                                                          —




                                              se’ or rep ad nc1ndeS tas, o    er tian taxes hich te Ned 1nIe auddI 0erS collect is a cep1
     -                                        tte d remit dfftCU toa           divisrO wornes               under (h pob y notber 1IiU
                                          -
                                                   ths         goO    odLctsr  lla°’ ot ra                            seS tth tft
                                              of th flniflO
             - —                                                  -                 —           -
         -
                                  —       —
                                                                       —
                                                                                                     2   —         —   -


                                                                                                                                                         —        -
                                                                                                                                                               —
                                                                                                                                                                      —         -
                                                                                                                                                                                      “

                                                                                    -                                                                                                             —
--
                                                                                                               -           —
                                                                                                                                                                                                                                      -
                                                                                                     ——
                                                                                                                                                                                                                                      -
                                                                                                                           --—
Case 17-12870 Doc 105-7 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 7 Page 21 of 21
                                  AMENDMENT OF INSPECT1ON AND AUDIT CONDITION

                   Th,rnemnf.             d

 Named Insured..

                                                                                                           Effective Date
 Policy No.                                      Yolicy Period_                                            of Endorsement

 Issued by
                                                                 (Nama o !n3urance Company)
                   The above is required to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              It is agreed that the first paragraph of the “Inspection and Audit” Condition is amended to read as
              follows:



                   “The Company shall be permitted but not obligated to inspect the Named Insured’s property
                   and operations at any time. Neither the Company’s rioht to make inspections nor the making
                   thereof nor any report thereon shall corstitute an undertaking, on behalf of or for the bene
                   fit of the Named insured or others, to determine or warrant that such property or operatons
                   are safe or healthful, or are in compliance with any law, rule or regulation.”




                                                                                                               Authørized Agent
